Exhibit 10.2

 




JOINDER SUPPLEMENT
TO
THIRD AMENDED AND RESTATED GUARANTY OF PAYMENT


This JOINDER SUPPLEMENT TO THIRD AMENDED AND RESTATED GUARANTY OF PAYMENT, dated
as of June 20, 2014 (this “Supplement”), is made by Integrated Medical Systems
International, Inc., a Delaware corporation (together with its successors and
assigns, the “Additional Guarantor”).
Recitals:
A.    STERIS Corporation, an Ohio corporation (the “Borrower”), is a party to
the Third Amended and Restated Credit Agreement, dated as of April 13, 2012, as
amended by that certain Amendment No. 1 thereto dated October 12, 2012 (as the
same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”), with the lenders from time to time party thereto
(collectively, the “Lenders”), and KeyBank National Association, as agent for
the Lenders (the “Agent”).
B.    In connection with the Credit Agreement, the Third Amended and Restated
Guaranty of Payment, dated as of April 13, 2012 (as the same may from time to
time be amended, restated, supplemented or otherwise modified, the “Guaranty”),
was executed by the Guarantors, as defined in the Guaranty, in favor of the
Agent, for the benefit of the Lenders.
C.    The Additional Guarantor is a Material Subsidiary of the Borrower and,
pursuant to Section 5.19 of the Credit Agreement, is required to become a
“Guarantor” under the Guaranty and to guarantee, for the benefit of Agent and
the Lenders, all of the Debt, as defined in the Credit Agreement.
D.    The Additional Guarantor deems it to be in its direct pecuniary and
business interests to become a “Guarantor” under the Guaranty and, accordingly,
desires to enter into this Supplement in order to satisfy the condition
described in the preceding paragraph and to induce the Agent and the Lenders, to
make financial accommodations to or for the benefit of the Additional Guarantor.
E.    The Additional Guarantor desires to become a Guarantor under the Guaranty.
Agreement:


In consideration of the foregoing and the other benefits accruing to the
Additional Guarantor, the receipt and sufficiency of which are hereby
acknowledged, the Additional Guarantor covenants and agrees with the Agent and
the Lenders as follows:
1.    Definitions. Capitalized terms used in this Supplement and not otherwise
defined herein or in the Guaranty shall have the meanings given to such terms in
the Credit Agreement.
2.    Supplement; Guaranty. The Additional Guarantor hereby acknowledges, agrees
and confirms that, by its execution of this Supplement, on and after the date
hereof it shall become a party to the Guaranty and shall be fully bound by, and
subject to, all of the covenants, terms, obligations and conditions of the
Guaranty applicable to a “Guarantor” as though originally party thereto as a
“Guarantor,” and the Additional Guarantor shall be deemed a “Guarantor” for all
purposes of the Guaranty and the other Loan Documents. The Additional Guarantor
acknowledges and confirms that it has received a copy of the Guaranty, the other
Loan Documents and all exhibits thereto and has reviewed and understands all of
the terms and provisions thereof. The Additional Guarantor (a) agrees that it
will comply with all the terms and conditions of the Guaranty as if it were an
original signatory thereto, and (b) irrevocably and unconditionally guarantees
to the Agent and the Lenders the prompt payment in full of all of the Debt,
whether now existing or hereafter arising, as and when the respective parts
thereof become due and payable (whether at the stated maturity, by acceleration
or otherwise).
3.    Representations and Warranties. The Additional Guarantor, as of the date
hereof, hereby:
(a)    makes to the Agent and the Lenders each of the representations and
warranties contained in the Guaranty applicable to a Guarantor, except it is
understood that Guarantor may be in the process of qualifying, but not presently
qualified, in certain jurisdictions in which it holds assets; and
(b)    represents and warrants that upon the execution and delivery of this
Supplement, all of the conditions set forth in Section 5.19 of the Credit
Agreement have been satisfied.
4.    Successors and Assigns; Entire Agreement. This Supplement is binding upon
and shall inure to the benefit of the Additional Guarantor, the Agent and each
of the Lenders and their respective successors and assigns. This Supplement and
the Guaranty set forth the entire agreement and understanding between the
parties as to the subject matter hereof and merge and supersede all prior
discussions, agreements and understandings of any and every nature among them.
This Supplement shall be a Loan Document under the Credit Agreement.
5.    Effect of this Supplement. Except as supplemented hereby, the Guaranty is
hereby ratified and confirmed and shall remain in full force and effect.
6.    Effectiveness. This Supplement shall not become effective unless and until
it shall have been executed and delivered by the Additional Guarantor to the
Agent and acknowledged and agreed to by each other Guarantor under the Guaranty.
7.    Headings. The descriptive headings of this Supplement are for convenience
or reference only and do not constitute a part of this Supplement.
8.    Governing Law. This Supplement is governed by and construed in accordance
with Ohio law, without regard to principals of conflict of laws.
9.    JURY TRIAL WAIVER. THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS SUPPLEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.IN WITNESS WHEREOF, the Additional Guarantor has
duly executed this Supplement as of the date first written above.
Integrated Medical Systems International, Inc.


By: /s/ Michael J. Tokich                     
Name: Michael J. Tokich
Title:     President




Acknowledged and agreed to:


STERIS CORPORATION
    
By: /s/ Michael J. Tokich    
Name:    Michael J. Tokich
Title:    Senior Vice President, Chief Financial Officer, and Treasurer






Acknowledged and agreed to:


AMERICAN STERILIZER COMPANY
STERIS INC.
UNITED STATES ENDOSCOPY GROUP, INC.
SPECTRUM SURGICAL INSTRUMENTS CORP.




By: /s/ Michael J. Tokich    
Name: Michael J. Tokich
Title: President




Acknowledged and agreed to:


ISOMEDIX OPERATIONS INC.
STERIS ISOMEDIX SERVICES, INC.




By: /s/ Michael J. Tokich    
Name: Michael J. Tokich
Title: Vice President and Secretary









CLI-1972821v6